DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.
 
Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 6, and 7 recite a thermoplastic spacer that connects the cover glass/back insulation and the absorber adhesively to each other.  There is insufficient support in the original disclosure to show that the inventor had possession of the claimed feature.  There is no mention or suggestion in the original disclosure that the thermoplastic spacer adheres to the cover glass/back insulation and absorber.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platz (DE 2721964 A1) in view of Dimroth (US 20090126794 A1).
Regarding claim 1, Platz discloses a solar thermal absorber element comprising a cover glass (2, Fig. 1), 
a direct-flow absorber (4), 
a fore spacer (temperature resistant adhesive 18), 
a fore sealed space (20), and 
a first low thermal conductive gas filling up the fore sealed space (air, see English translation, lines 100-101; note: a sealed air space acts as an insulator and can be considered a low conductive gas; see also para. 56 of Rostami, US 20120234313 A1, teaching the use of argon gas for filling a fore sealed space and protecting the sealed space against condensation), 
wherein the direct-flow absorber comprises at least one heat transport tube (8) inside a structure of the direct-flow absorber, 
wherein the fore spacer is in a single uniform piece (it is a temperature-resistant adhesive) and directly connects the cover glass and the absorber to each other so that it defines a first distance (h1) between the cover glass and the absorber (the adhesive 18 is a solid piece 
wherein the element further comprises a back spacer (18) in a single uniform piece that directly connects2Docket No. 7744-0114 Appln. No. 15/174,388a back insulation part (6) and the absorber to each other so that the back spacer defines a second distance (h2) between the insulation part and the absorber (see comments above concerning the adhesive 18), and so that the insulation part, the absorber, and the back spacer surround a back sealed space (22) filled up with a second low thermal conductive gas (English translation, lines 100-101).
Platz fails to disclose wherein the fore and back spacers are made of thermoplastic, and where the fore/back spacer attach the glass/back insulation with the absorber with an adhesive.
However, Dimroth teaches a photovoltaic concentrator that uses a thermoplastic adhesive for securing the components together (claim 60).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Platz wherein the fore and back spacers are made of thermoplastic adhesive, wherein the fore thermoplastic spacer connects the cover glass and the absorber adhesively to each other, and wherein the back thermoplastic spacer connects the back insulation part and the absorber adhesively to each other.  The modification is merely a simple substitution of one kind of adhesive for another known kind of adhesive, and the substitution would lead to predictable results (e.g., gluing parts together).  Moreover, thermoplastic adhesives are easy to work with, easy to apply, and fast-setting.
Regarding claim 2, Platz discloses a back secondary spacer (16, Fig. 1), which is attached to the back thermoplastic spacer and between the insulation part and the absorber, wherein the back secondary spacer protects the back spacer (protects from the stresses caused 
Regarding claim 3, Platz discloses wherein the insulation part is a glass (English translation, line 83).
Regarding claim 6, modified Platz discloses (see rejection of claim 1 for citations unless otherwise noted) a solar thermal collector comprising an absorber element of claim 1, which comprises a cover glass, a direct-flow absorber, a fore thermoplastic spacer, a fore sealed space, and a first low thermal conductive gas filling up the fore sealed space, wherein the direct-flow absorber comprises at least one heat transport tube inside a structure of the direct-flow absorber, wherein the fore thermoplastic spacer is in a single uniform piece and directly connects the cover glass and the absorber adhesively to each other so that it defines a first distance (h1) between the cover glass and the absorber, and so that the fore sealed space is surrounded by the cover glass, the absorber, and the fore thermoplastic spacer, a back insulation part, and a back thermoplastic spacer in a single uniform piece that directly connects the insulation part and the absorber adhesively to each other so that the back spacer defines a second distance (h2) between the insulation part and the absorber, and so that the insulation part, the absorber, and the back thermoplastic spacer form a back sealed space filled up with a second low thermal conductive gas
Regarding claim 7, modified Platz discloses (see rejection of claim 1 for citations unless otherwise stated) method for manufacturing a solar thermal absorber element of claim 1, comprising steps of attaching, by the fore thermoplastic spacer, the cover glass and the direct-flow absorber adhesively to each 4Docket No. 3502-1532oAppln. No. 15/174,388ther so that the fore thermoplastic spacer defines a first distance (h1) between the cover glass and the absorber, and so that the cover glass, the absorber, and the fore thermoplastic spacer surround the fore sealed space, filling up the fore space with the first low thermal conductive gas, attaching, by the back thermoplastic spacer, the back insulation part and the absorber adhesively to each other so that the back thermoplastic 2) between the insulation part and the absorber, and so that the insulation part, the absorber, and the back thermoplastic spacer surround the back sealed space, and filling up the back space with the second low thermal conductive gas.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platz (DE 2721964 A1) in view of Dimroth (US 20090126794 A1), as applied to claim 1, and further in view of Woodman (US 4153753 A).
Regarding claim 4, Platz fails to disclose wherein the absorber is a roll-bond absorber that comprises a highly selective vacuum coating on its fore surface, which absorbs light. However, Woodman teaches a roll-bond absorber (col. 5, lines 20-27) and a highly selective vacuum coating, which absorbs light (col. 1, lines.15-22). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Platz wherein the absorber is a roll-bond absorber that comprises a highly selective vacuum coating on its fore surface, which absorbs light.  Incorporating a selective surface improves solar collection while reducing solar emissions. Using a roll bond process is an effective way of incorporating a selective surface onto an absorber sheet and is also an effective method of making an absorber sheet.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platz (DE 2721964 A1) in view of Dimroth (US 20090126794 A1), as applied to claim 1, and further in view of Rostami (US 20120234313 A1).
Regarding claim 5, Platz fails to disclose wherein the second low thermal conductive gas is an argon gas.  However, Rostami discloses wherein the second low thermal conductive gas is an argon gas (para. 56).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Platz wherein the second low thermal conductive gas is an argon gas since argon is “a protective gas for preventing the formation of condensation in the solar collector” (Rostami, para. 56).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are not persuasive.
Applicant asserts:
Applicant notes that injected thermoplastic materials, which are commonly used in the TPS technology, attach parts to each other adhesively, as a skilled person in the art very well knows and, at the same time, seals space, which is defined by an injected material and attached parts.

Examiner’s response:
The Examiner respectfully disagrees.  Applicant provides no support for his conclusory statement; therefore the statement is not found persuasive.

Applicant asserts:
The Examiner does not mention any rationale or justified reason why one skilled in the art would be motivated to modify Platz to by replacing the adhesives in spaces 18 with a thermoplastic adhesive. Moreover, the Examiner also does not9 Appln. No. 15/174,388support the conclusion that, even assuming there were such a motivation, there is also a reasonable expectation of success in making the required modification to Platz


Examiner’s response:
The Examiner provided, in the rejection, the rationale and explained that there is a reasonable expectation of success.

Applicant asserts:
Nevertheless, even if the adhesives could technically be replaced by thermoplastic adhesives, as the examiner suggests with hindsight, on the grounds of the findings of Dimroth (US 2009/0126794), rigid spacers 16 still provide and define the distances between plate 4 and plates 2, 6, not the thermoplastic as required by the claims. The claims require that it is the TPS that "defines a first distance (hl) ." In Platz as modified as proposed by the Examiner, it is still the rigid spacers 16 that define the distance, not the TPS that is proposed to be added to Platz.

Examiner’s response:
	The Examiner respectfully disagrees.  First, there is no improper hindsight bias.  Second, the adhesives would define the distances in the same way that the fore and back thermoplastic spacers of the present invention define the distances.  See also the discussion in the rejection.  





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762